Case 1:21-cv-00791-MN Document5 Filed 05/28/21 Page 1 of 2 PageiD #: 61

AQ 440 (Rev. 06/12} Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Delaware

 

 

Nitetek Licensing LLC
)
)
Plaintiffs) )
v. } Civil Action No, 1:21-ev-00791-MIN
KROHNE, Inc. )
)
}
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Deferdant’s name and address) KROHNE, Inc.
c/o The Corporation Trust Company
Corporation Trust Center
1209 Orange St
Wilmington, DE 19801

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 {a)(2) or G) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: David W. deBruin

Gawthrop Greeenwood, PC
3711 Kennett Pike, Suite 100
Wilmington, DE 19807

(302) 777-5353
ddebruin@gawthrop.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

‘si John A. Cerino
Date: 6/8/21

 

Signature of Clerk or Deputy Clerk

 
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

 

 

Civil Action No. 1:21-cv-00791-MN

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) KROHNE, Inc.

 

was received by me on (date) 6/09/2021

(1 I personally served the summons on the individual at (piace)

on (date) ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

of [ served the summons on (name of individual) Amy McLaren - Authorized to Accept , who is

designated by law to accept service of process on behalf of (name of organization) The Corporation Trust Company

1209 Orange Street, Wilmington, DE 19801 _@2:52 p.m. on (date) ___ 6/09/2021 ; or

 

1 [returned the summons unexecuted because 5 Or

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $

 

I declare under penalty of perjury that this information is true.

Date: 06/09/2021

 

ee ’s Signature

John Garber - Process Server

Printed name and title

 

230 North Market Street
Wilmington, DE 19801

 

Server's address

Additional information regarding attempted service, etc:
